COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Rocio Medina Reyes, Individually and on behalf of her daughter, Lilia
                           Elizabeth Rodarte v. Muherji Law Firm, Sam K. Mukerji, Individually,
                           Fix My Car Collision & Mechanical LLC, Harris County Collision &
                           Mechanical and Prestige Chiropractic, LLC

Appellate case number:     01-22-00430-CV

Trial court case number: 2020-08248

Trial court:               157th District Court

        On June 9, 2022, appellant filed an unopposed motion to transfer the clerk’s record and
reporter’s record from 01–21–00361–CV into this appeal. We grant the motion to transfer. The
Clerk of this Court is instructed to transfer the clerk’s record and reporter’s record from appellate
cause number 01–21–00361–CV to 01–22–00430–CV.
       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack_______
                    Acting individually  Acting for the Court


Date: ___June 28, 2022____